Title: To James Madison from Josiah Parker, [ca. 15 June] 1790
From: Parker, Josiah
To: Madison, James


Editorial Note
The only surviving evidence in JM’s papers that explicitly links location of the national capital with the proposal to assume the state debts is a note from fellow Virginian Josiah Parker. Undoubtedly, a solution to these two troublesome questions, which historians have labeled the Compromise of 1790, was much on JM’s mind. A paucity of documentation makes it impossible to reconstruct the tangled web of political maneuvering that ended so happily in compromise. Although the dating is conjectural, Parker’s note must have been written around the middle of June. The mentioned meeting of the Pennsylvania delegation took place on the evening of 15 June. In a letter to Benjamin Rush of 17 June, Representative Peter Muhlenberg of Pennsylvania also spoke of a “Carte blanche” (Bowling, “Politics in the First Congress” [Ph.D. diss., WU, 1968], pp. 181–83).
As the episode has been traditionally recounted, JM played a principal role in arranging the compromise. At the invitation of Thomas Jefferson, JM and Alexander Hamilton met over dinner sometime around 20 June and reached an agreement whereby southerners would swallow the pill of assumption in return for the sugarcoating of locating the temporary capital at Philadelphia and the permanent one on the Potomac. Of those who attended only Jefferson left a detailed account of what passed at this famous dinner. The secretary of state recorded the results of the meeting in a memorandum written no earlier than 1791: “It ended in Mr. Madison’s acquiescence in a proposition that the question [assumption] should be again brought before the house by way of amendment from the Senate, that tho’ he would not vote for it, nor entirely withdraw his opposition, yet he should not be strenuous, but leave it to it’s fate” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (19 vols. to date; Princeton, 1950—)., XVII, 206–7).
Except for this later record, there is no direct evidence of the dinner-table bargain from the three principals involved. Certain circumstances support Jefferson’s recollection of an arrangement between the respective supporters of assumption and of a Potomac residence for the national capital. By mid-June the chances for passage of the funding bill appeared doubtful unless it was accompanied by the assumption in some form. Equally uncertain were the prospects for the Potomac site. That the situation was ripe for compromise between the partisans of these two measures occurred to many observers in and out of Congress, and their correspondence contains numerous references connecting the assumption and residence questions. Also noteworthy is that in the crucial vote on assumption in the House, Virginians Alexander White and Richard Bland Lee and Marylanders Daniel Carroll and George Gale, whose districts happened to lie on the Potomac, switched to the affirmative (Bowling, “Politics in the First Congress,” pp. 177–99).
In recent years the story of the Compromise of 1790 has been fleshed out and enough new details added to provoke scholarly controversy over its true terms. The points of disagreement concern the extent to which the residence and assumption bills hinged upon each other and the degree of influence JM and Hamilton (Jefferson was admittedly only a friendly broker in the business) had in shaping events. There is general agreement that an essential part of the compromise consisted of certain modifications in the assumption (not mentioned by Jefferson in his memorandum) and that the understanding between Pennsylvania and Virginia over the temporary and permanent location of the capital was worked out before the dinner at Jefferson’s. An additional ingredient of compromise may have related to the settlement of state accounts, for which legislation was also pending at the time of the assumption and residence bills (Jacob E. Cooke, “The Compromise of 1790,” WMQWilliam and Mary Quarterly., 3d ser., XXVII [1970], 523–45; Kenneth R. Bowling, “Dinner at Jefferson’s: A Note on Jacob E. Cooke’s ‘The Compromise of 1790’” [with Cooke’s rebuttal], ibid., 3d ser., XXVIII [1971], 629–48; Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (19 vols. to date; Princeton, 1950—)., XVII, 163–72; XIX, 4 n. 1; Ferguson, Power of the Purse, pp. 306–25).
Whether these separate compromises were also essentially blended into one and whether the agreement at Jefferson’s dinner table was responsible for the passage of the residence and assumption bills are questions that in the present state of the evidence cannot be satisfactorily answered. JM’s letters during June and July provide neither sufficient evidence for coupling the assumption and residence bills nor any clues to his role in bringing about the compromise. In fact, JM leaves the impression that he was an observer rather than a manipulator of events. For whatever reasons, JM claimed that he was as much in the dark about the fate of the two measures as were his correspondents in Virginia.
Of the two issues involved in the compromise, JM was more concerned about reaching an agreement on assumption. Far from being an inflexible opponent, he admitted that assumption had “some good aspects, and under some modifications would be favorable to the pecuniary interests of Virginia—and not inconsistent with the general principle of justice” (JM to Henry Lee, 13 Apr. 1790). One may reasonably conjecture that the dinner conversation at Jefferson’s was largely devoted to devising some formula to make the assumption palatable to Virginia and its southern allies. Secretary Hamilton doubtless promised to use his influence with the Senate to obtain the necessary modifications. JM, as Jefferson recalled, agreed to temper his opposition and to speak with Lee and White about acceding to a qualified assumption. In opposing a wholesale assumption as originally proposed by Hamilton, JM had objected that Virginia would be paying a greater proportion than it was to receive back (see speech of 22 Apr. 1790). As it emerged from the Senate on 21 July, the amount of the state debts to be assumed was reduced by three and a half million dollars, which had the effect of equalizing the Virginia contribution to the total and the sum to be assumed from the state. Even with this sweetener JM could neither swallow the amended assumption nor oppose it silently, as is commonly believed. He continued to voice his objections in the House during the final debate. Nevertheless, in keeping with the dinner-table agreement, JM was not strenuous in his opposition. On 26 July the assumption amendment passed the House, which earlier that month had agreed to the Philadelphia-Potomac residence bill. Since JM did not withdraw his opposition and would have preferred to see assumption defeated again, he obviously felt no obligation to rescue that measure even though Virginia had obtained a cherished goal in the Potomac site for the national capital. Perhaps JM was merely enjoying the luxury of maintaining a principled opposition while confident in the knowledge that assumption would pass. Yet if his secret wish was for it to succeed, such a course of action seems too risky in view of the closeness of the vote and the unpredictability of certain members. The most plausible interpretation of JM’s role in the Compromise of 1790 is that he was required to do no more than soften his opposition to assumption and, in Jefferson’s words, “leave it to it’s fate.” It is doubtful that JM attempted to exact promises from Lee and White to switch votes or that they considered the adoption of the Potomac bill a binding obligation. Indeed, as late as 24 July, White announced that he was still unhappy with assumption and would vote against it unless certain changes were made (N.Y. Daily Advertiser, 30 July 1790). Although it would be injudicious to assert categorically that the passage of the residence bill guaranteed the success of the assumption amendment, the former action obviously enlarged and strengthened the “spirit of accommodation” that induced Lee, White, and other previous opponents to vote for the modified assumption.
 
[ca. 15 June 1790]
A Charte Blanche is offered to the Pennsilvania Delegation respecting the permanent & tempore Seat of Congress if they consent to the Assumption of the State debts as reported by the Secy. of the Treasury. A meeting has been on the Subject. Genl. M: Genl. H & Mr S. would not consent—this is from indubitable Authority.
